UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a)* ImaRx Therapeutics, Inc. (Name of Issuer) Common Stock $0.0001 par value (Title of Class of Securities) (CUSIP Number) Mitchell Silberberg & Knupp LLP c/o Andrew E. Katz 11377 West Olympic Blvd. Los Angeles, CA 90064 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 28, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 452482308 Page 2 of 6 1 Names of Reporting Person / I.R.S. Identification No. of Above Person (entities only): Donald J. Scotti 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) Not applicable. 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person with 7 Sole voting power 27,850,247* 8 Shared voting power None 9 Sole dispositive power 27,850,247* 10 Shared dispositive power None 11 Aggregate Amount Beneficially Owned by the Reporting Person 27,850,247 shares of Issuer’s Common Stock, of which 2,307,463 shares have been acquired pursuant to the Stock Purchase Agreement on May 14, 2010 and 25,542,784 shares have been acquired, and will be issued at a future date, by reason of the conversion by Red Cat on May 28, 2010 of the entire principal of the $200,000 Promissory Note.** * The record owner of the reported shares of Common Stock is Red Cat Productions, Inc. (“Red Cat”), (information provided on the following cover page below) as to which Donald J. Scotti is the sole owner; as such, Donald J. Scotti is deemed to be the beneficial owner of the reported shares. ** On May 28, 2010, Red Cat has converted the entire principal of the Promissory Note in the amount of $200,000(as fully described in Item 6).The conversion occurred at a price of $0.00783, calculated, based on the terms of the Note, as the average of three trading prices of the Issuer’s shares on the three trading days preceding the date of conversion. Because the Issuer’s certificate of incorporation currently does not authorize sufficient shares to issue the shares acquired by Red Cat, the shares acquired as a result of the conversion will be issued to Red Cat following an amendment to the Issuer’s certificate of incorporation to increase the authorized number of shares of Common Stock of the Issuer.The amendment is expected to be approved by the Issuer’s shareholders in July 2010. 12 Check box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13 Percent of Class Represented by Amount in Row (11) 30.59%*** or 19.60%**** *** Based on the number of shares of Common Stock currently outstanding, as reported in the Issuer’s Form 10-Q filed with the Securities and Exchange Commission on May 24, 2010 (91,042,468 shares of Common Stock) **** Based on the number of shares of Common Stock that will be outstanding following authorization and issuance of additional shares, i.e., 142,128,036, which number is calculated as the sum of the shares currently outstanding (91,042,468 shares of Common Stock) plus the number of shares to be authorized and issued to satisfy conversion of promissory notes. 14 Type of Reporting Person (See Instructions) IN 2 CUSIP No. 452482308 Page 3 of 6 1 Names of Reporting Person / I.R.S. Identification No. of Above Person (entities only): Red Cat Productions, Inc. I.R.S. IDENTIFICATION NUMBER: 20-5351112 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) PF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person with 7 Sole voting power 27,850,247* 8 Shared voting power None 9 Sole dispositive power 27,850,247* 10 Shared dispositive power None 11 Aggregate Amount Beneficially Owned by Each Reporting Person 27,850,247 shares of Issuer’s Common Stock, of which 2,307,463 shares have been acquired pursuant to the Stock Purchase Agreement on May 14, 2010 and 25,542,784 shares have been acquired, and will be issued at a future date, by reason of the conversion on May 28, 2010 of the entire principal of $200,000 Promissory Note held by Red Cat.** * Red Cat is the record owner of the reported shares of Common Stock.; Donald J. Scotti, a 100% owner of Red Cat, is deemed to be the beneficial owner of the reported shares of Common Stock. ** On May 28, 2010, Red Cat converted the entire principal of the Promissory Note in the amount of $200,000(as fully described in Item 6).The conversion occurred at a price of $0.00783, calculated, based on the terms of the Note, as the average of three trading prices of the Issuer’s shares on the three trading days preceding the date of conversion. Because the Issuer’s certificate of incorporation currently does not authorize sufficient shares to issue the shares acquired by Red Cat, the shares acquired as a result of the conversion will be issued to Red Cat following an amendment to the Issuer’s certificate of incorporation to increase the authorized number of shares of Common Stock of the Issuer.The amendment is expected to be approved by the Issuer’s shareholders in July 2010. 12 Check box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13 Percent of Class Represented by Amount in Row (11) 30.59%*** or 19.60%**** *** Based on the number of shares of Common Stock currently outstanding, as reported in the Issuer’s Form 10-Q filed with the Securities and Exchange Commission on May 24, 2010 (91,042,468 shares of Common Stock) **** Based on the number of shares of Common Stock that will be outstanding following authorization and issuance of additional shares, i.e., 142,128,036, which number is calculated as the sum of the shares currently outstanding (91,042,468 shares of Common Stock) plus the number of shares to be authorized and issued to satisfy conversion of promissory notes. 14 Type of Reporting Person (See Instructions) CO 3 Item 1. Security and Issuer. This statement on Schedule 13D relates to the common stock, par value $0.001 per share (the “Common Stock”), of ImaRx Therapeutics, a Delaware corporation (the “Issuer”). The principal executive offices of the Issuer are located 6860 Lexington Avenue, Suite 120, Hollywood, California 90038. Item 2. Identity and Background. (a)NAME The names of the persons filing this statement on Schedule 13D (the “Reporting Persons”) are: ● Donald J. Scotti; and ● Red Cat Productions, Inc. (“Red Cat”). (b)RESIDENCE OR BUSINESS ADDRESS Donald J. Scotti resides, and Red Cat has a business address, at 11519 Albers Street, North Hollywood, CA 91601. (c)PRESENT PRINCIPAL OCCUPATION OR EMPLOYMENT AND THE NAME, PRINCIPAL BUSINESS AND ADDRESS OF ANY CORPORATION OR OTHER ORGANIZATION IN WHICH SUCH EMPLOYMENT IS CONDUCTED Red Cat is a holding company wholly owned by Donald J. Scotti. Donald J. Scotti is a Director and President of the Issuer, and a Director and the President of Sycamore Films. Inc., the Issuer’s wholly owned subsidiary (“Sycamore Films”).Information regarding the director, executive officer and/or control person of the Reporting Persons (collectively, the “Instruction C Persons”) is set forth in Exhibit 2 attached hereto. (d), (e)CRIMINAL CONVICTIONS; CIVIL PROCEEDINGS During the last five years, none of the Reporting Persons or Instruction C Persons has (i) been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)CITIZENSHIP Donald J. Scotti is a United States Citizen. Red Cat is a California corporation. Item 3. Source and Amount of Funds or Other Consideration. Donald J. Scotti has not individually paid any funds as he has not individually acquired either Sycamore or the Issuer’s securities. The consideration for the purchase of the shares of Common Stock reported as beneficially owned herein, including the $200,000 Convertible Promissory Note, consisted of 2,500,000 shares common stock of Sycamore Films received by Red Cat pursuant to the terms of Stock Purchase Agreement (as described in Item 6). Red Cat acquired these shares of Sycamore Films pursuant to the Merger Agreement closed immediately prior to the Stock Purchase Agreement (as described in Item 6), as a consideration for Red Cat’s shares of common stock in Sweet Spot Productions, Inc. (“Sweet Spot”), representing 50% ownership of Sweet Spot.Pursuant to the terms of the Merger Agreement, the total purchase price of consideration paid by Sycamore Films for 100% of the outstanding shares of stock of Sweet Spot was $1,200,000.00.Accordingly, the amount of funds or other consideration used by Red Cat to acquire the reported shares of Common Stock, according to the Merger Agreement and the Stock Purchase Agreement is estimated at $600,000. The information provided by Item 6 is incorporated by reference herein. 4 Item 4. Purpose of Transaction. The purpose of the acquisition of the shares of Common Stock reported as beneficially owned by the Reporting Persons is to effectuate the Stock Purchase Agreement and the Merger Agreement, dated as of March 17, 2010, and effective as of May 14, 2010, and all agreements related thereto (described fully in Item 6).The description of the Merger Agreement and Stock Purchase Agreement in this report is a summary only and is qualified in its entirety by the terms of the Stock Purchase Agreement and Merger Agreement, whichare attached hereto as Exhibits3 and 4, respectively, andare incorporated by reference herein. As of the date hereof, neither Reporting Person has any plans or proposals, other than those contemplated by the Merger Agreement and the Stock Purchase Agreement and reported in the Issuer’s Form 8-K filed with the Securities and Exchange Commission on May 21, 2010,which relate to or would result in: ● The acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; ● An extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or Sycamore Films; ● A sale or transfer of a material amount of assets of the Issuer or Sycamore Films; ● Any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; ● Any material change in the present capitalization or dividend policy of the Issuer; ● Any other material change in the Issuer's business or corporate structure; ● Changes in the issuer's charter, bylaws or instruments corresponding thereto or other actions which may impede the acquisition of control of the issuer by any person; ● Causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; ● A class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or ● Any action similar to any of those enumerated above. Subject to applicable laws, the Reporting Persons reserve the right to acquire, or cause to be acquired, additional securities of the Issuer, to dispose of, or cause to be disposed, such securities at any time or to formulate any purposes, plans or proposals regarding the Issuer or any of its securities, to the extent deemed advisable in light of general investment and trading policies of the Reporting Persons, market conditions or other factors. The information set forth in Item 6 is incorporated by reference herein. Item 5. Interest in Securities of the Issuer. (a) Donald J. Scotti is not a record holder of any securities of the Issuer. Donald J. Scotti owns 100% of Red Cat, and therefore, is deemed to be the beneficial owner of the securities owned of record by Red Cat (See Item 5(b) below). (b) Red Cat owns of record 27,850,247 shares of Common Stock of which 2,307,463 shares have been acquired pursuant to the Stock Purchase Agreement on May 14, 2010 and 25,542,784 shares have been acquired, and will be issued at a future date, by reason of the conversion on May 28, 2010 of the entire principal of $200,000 Promissory Note held by Red Cat.The information provided in paragraphs 7-13 of the cover page hereto is incorporated by reference in this Item 5. 5 Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Stock Purchase Agreement and Merger Agreement On May14, 2010 (the “Closing Date”), pursuant to an Agreement for the Purchase and Sale of Stock dated March17, 2010 (the “Stock Purchase Agreement”) by and among the Issuer, Sycamore Films, and its stockholders (the “Sycamore Films Stockholders”), the Issuer issued 79,376,735 shares of its Common Stock to the Sycamore Films Stockholders in exchange for all of the outstanding shares of common stock of Sycamore Films, resulting in a change in control of the Issuer. As a result, Sycamore Films became a wholly-owned subsidiary of the Issuer and the Sycamore Films Stockholders now hold in the aggregate approximately eighty-seven percent (87%) of the Issuer’s outstanding shares of Common Stock. The Reporting Persons (Red Cat and Donald J. Scotti) are one of the former Sycamore Films Stockholders, and Donald J. Scotti now holds through its wholly owned entity Red Cat 2.5% of the outstanding shares of Common Stock Immediately prior to the closing of the Stock Purchase Agreement, pursuant to the terms of an Agreement and Plan of Merger dated March17, 2010 (the “Merger Agreement”) by and among the Issuer, Sycamore Films, Sweet Spot, Inc. (“Sweet Spot”) and Sweet Spot’s stockholders (JRT and Red Cat) and principals (Joseph R. Takats and Donald J. Scotti), Sweet Spot merged with and into Sycamore Films and the Sweet Spot Stockholders became shareholders of Sycamore Films (the “Merger Transaction”). The Merger Transaction was effective as of May14, 2010, upon the filing of a certificate of merger with the Nevada Secretary of State, at which time Sweet Spot ceased to exist. The Stock Purchase Transaction and the Merger Transaction are collectively referred to herein as the “Transaction.” As a result of the Transaction, the Issuer became a holding company whose primary asset is its ownership of 100% of the outstanding shares of Sycamore Films. As a result of the Merger Transaction, Sycamore Films primary business is that of a full-service distribution and marketing company specializing in acquisition, distribution and the development of marketing campaigns for feature films. In connection with the closing of the Stock Purchase Agreement the Issuer experienced a change in control of the ownership, management and Board of Directors. As of the Closing Date, all of the members of the Board of Directors of the Issuer resigned and a new slate of directors and officers were appointed for both the Issuer and Sycamore Films. As contemplated by the Stock Purchase Agreement, the Issuer intends to seek stockholder approval to amend its Certificate of Incorporation to change its name from “ImaRx Therapeutics, Inc.” to “Sycamore Entertainment, Inc.,” to increase the authorized number of shares of common stock, par value $.0001 from 100,000,000 to 200,000,000, to effectuate a reverse stock split of one for two of the issued and outstanding shares of the Issuer’s $.0001 par value common stock, and to change the Issuer’s state of incorporation from Delaware to Nevada.The Issuer believes that the issuance of its Common Stock in connection with the Stock Purchase Agreement was exempt from registration under Section4(2), RegulationD and RegulationS of the Securities Act. The foregoing description of the Stock Purchase Agreement and the Merger Agreement and the transactions contemplated thereby do not purport to be complete and are qualified in their entireties by the terms of the Stock Purchase Agreement and the Merger Agreement, attached as Exhibits 3 and 4, respectively, hereto,and incorporated by reference herein. In connection with the Transaction, the Issuer has entered into a number of other contracts, arrangements and understandings with respect to securities of the Issuer, each of which is described below. Convertible Promissory Notes and Security Agreements In addition to the shares of the Common Stock issued by the Issuer under the terms of the Stock Purchase Agreement to Red Cat in exchange for all the shares of Sycamore Films common stock held by it, the Issuer also executed and delivered to Red Cat a Promissory Note in the principal amount of $200,000. The principal balance of the Promissory Note was convertible at any time over the six month period prior to the maturity of the Notes into shares of the Issuer’s Common Stock at a conversion ratio based on the average of three day trading price of the Common Stock immediately prior to the date of exercise of the conversion right. The $200,000 Promissory Note is secured by a first priority perfected pledge of 50% of the shares of stock of Sycamore Films owned by the Issuer.In the event of the Issuer’s default on the Note, and failure to cure such 6 default within the applicable cure period, Red Cat may exercise in respect of the Sycamore Films shares pledged as security for the Notes, in addition to other rights and remedies itmay have, all of the rights and remedies of a secured party on default under the Uniform Commercial Code and also may sell the Sycamore Films shares or any part thereof at public or private sale. On May 28, 2010, Red Cat converted the entire principal balance of the Promissory Note into shares of Common Stock of the Issuer.Red Cat waived any interest that had accrued for the period between May 14 and May 28, 2010.As a result of the conversion of Red Cat’s Promissory Note, the amount of Issuer’s outstanding liabilities has been reduced by more than $200,000.00.Because the Issuer’s certificate of incorporation currently does not authorize sufficient shares to issue the shares acquired by Red Cat, the shares acquired as a result of the conversion will be issued to Red Cat following an amendment to the Issuer’s certificate of incorporation to increase the authorized number of shares of Common Stock of the Issuer.The amendment is expected to be approved by the Issuer’s shareholders in July 2010.Once the additional shares of the Issuer’s Common Stockare authorized and issued to Red Cat, Red Cat will release the security interest in shares of common stock of Sycamore Films The description of theNotes and Security Agreements in this report is a summary only and is qualified in its entirety by the terms of the forms of Promissory Notes and Pledge and Security Agreements, attached as Exhibits 5 and 6, respectively, hereto,and incorporated by reference herein. Registration Rights As additional consideration under the Stock Purchase Agreement and the Merger Agreement, the Issuer entered into a Registration Rights Agreement with Red Cat and JRT, pursuant to which Red Cat and JRT areentitled to require the Issuer to register for resale under the Securities Act subject to certain limitations and restrictions, their 2,307,463 shares of Common Stock and 25,542,784 shares of Common Stock to be received upon the conversion of the Promissory Notes. If during the first 365days following the closing of the Transaction ImaRx proposes to register any of its stock pursuant to Section5 of the Securities Act or other securities under the Securities Act in connection with the public offering of such securities, then each of Red Cat and JRT have a one-time piggyback registration right to have the Issuer include all or any of their shares of Common Stock in such registration. If the Issuer does not commence such a registration transaction during the first 365 days following the closing of the Transaction, each of Red Cat and JRT shall have a one-time right to request that the Issuer register their shares of the Issuer’s Common Stock. These rights terminate with respect to Red Cat and JRT at such time as they may sell any of their shares of Common Stock freely, without registration and without restrictions regarding the quantity or manner of sale. The description of the Registration Rights in this report is a summary only and is qualified in its entirety by the terms the Registration Rights Agreement, attached as Exhibit 7 hereto, and incorporated by reference herein. Option to Put Issuer’s Common Stock Pursuant to the Merger Agreement and the Stock Purchase Agreement, beginning on November14, 2010, and continuing for a two year period immediately thereafter (the “Put Period”), JRT and Red Cat, and each of them have the right to require that, during any 90-day period following the first day of the Put Period, the Issuerpurchase from each of them up to 25% of their shares of their 2,307,463 shares and 25,542,784 shares of Common Stock to be received upon the conversion of the Promissory Notes.They may exercise this put right, in whole or in part, at any time or from time to time during the two year period.If during any 90-day period either or both of JRT and Red Cat elect not to exercise the put right with respect to any of 25% of the shares which they are entitled to put, such shares may be put during the following 90-day period in addition to 25% of the shares that they are entitled to put during such 90-day period. The price at which the Issuer shall be required to purchase the shares put to the Issuer shall be equal to $0.16 per share, subject to adjustment in the event of a stock split. The Issuer has the right to suspend the ability of either JRT or Red Cat to exercise their put rights during any period in which the Issuer is engaged in a capital raising transaction. In that event the term of the Put Period will be extended for an additional period equal to the period of the suspension. The description of the options to put Issuer’s shares in this report is a summary only and is qualified in its entirety by the terms the Stock Purchase Agreement and the Merger Agreement, attached as Exhibits 3 and 4, respectively, hereto, and incorporated by reference herein. Shareholders Agreement On May14, 2010, the Issuer’s shareholders collectively holding approximately 75% of the Issuer’s voting stock, specifically, Edward Sylvan, Terry Sylvan, Michael Doban, JRT and Red Cat (the “Shareholders”), have agreed that, as long as Red Cat and JRT each own at least 250,000 shares of the Issuer’s Common Stock prior 7 to the proposed reverse 2:1 stock split, the Shareholders shall take all actions as are reasonably necessary to elect Donald J. Scotti and Joseph R. Takats to the Board of Directors of the Issuer and Sycamore Films. The Shareholders further agreed that, so long as Donald J. Scotti and Joseph R. Takats remain directors on the Issuer’sBoard of Directors, the Shareholders will vote all their shares of the Issuer’s Common Stock against any resolution or amendment of the Issuer’sCertificate of Incorporation or Bylaws, or any other transaction, that would cause the membership of the Issuer’sBoard to exceed seven (7)directors, unless Donald J. Scotti and Joseph R. Takats approve a different vote as to any such action.As of the date of the Agreement, Edward Sylvan held approximately 53% of the Issuer’s voting stock, Terry Sylvan — 16%, Michael Doban — 1%,JRT - 2.5% and Red Cat - 2.5%. The description of the Shareholders Agreement in this report is a summary only and is qualified in its entirety by the terms the Shareholders Agreement, attached as Exhibit 8 hereto, and incorporated by reference herein. Item 7. Material to Be Filed as Exhibits. The following documents are filed as exhibits: Exhibit 1: Joint Filing Agreement Exhibit 2: Instruction C Person Information Exhibit 3: Agreement for the Purchase and Sale of Stock dated March17, 2010 Exhibit 4: Agreement and Plan of Merger dated March17, 2010. Exhibit 5: Form of $200,000.00 Promissory Note between the Issuer and Red Cat Productions, Inc. Exhibit 6: Form of Pledge and Security Agreement between the Issuer and Red Cat Productions, Inc. Exhibit 7: Registration Rights Agreement between the Issuer and each of JRT Productions, Inc. and Red Cat Productions, Inc. Exhibit 8: Shareholders Agreement between certain shareholders of the Issuer SIGNATURES After reasonable inquiry and to the best of the knowledge and belief, each of the undersigned persons certifies that the information set forth in this statement is true, complete and correct. By: /s/ Donald J. Scotti Name: Donald J. Scotti, an individual RED CAT PRODUCTIONS, INC., a California corporation By: /s/ Donald J. Scotti Name: Donald J. Scotti Title: President 8 Exhibit 1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the common stock of ImaRx Therapeutics, Inc. dated as of June 3, 2010 is, and any further amendments thereto signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: June 3, 2010 Company Name By: /s/Donald J. Scotti Name: Donald J. Scotti, an individual RED CAT PRODUCTIONS, INC., a California corporation By: Name: Donald J. Scotti Title:President 9 Exhibit 2 INFORMATION REGARDING THE INSTRUCTION C PERSONS The following table sets forth the name, title, principal occupation, business address, place of employment and citizenship of each of the executive officers and directors of Red Cat Productions, Inc. Name Title Principal Occupation Business Address and Place of Employment Citizenship Donald J. Scotti Director and President Director and President of ImaRx Therapeutics, Inc., and Director and President of Sycamore Films, Inc. 6860 Lexington Avenue, Suite 120, Hollywood, California 90038 Sycamore Films, Inc. and ImaRx Therapeutics, Inc. United States 10 Exhibit 3 Agreement and Plan of Merger By and Among Sycamore Films, Inc., Sweet Spot Productions, Inc., JRT Productions, Inc., Red Cat Productions, Inc., Joseph Takats, Donald J. Scotti, and ImaRx Therapeutics, Inc. Dated As of March17, 2010 TABLE OF CONTENTS Page(s) ARTICLE 1 Definitions 2 ARTICLE 2 The Merger 8 Section 2.1.
